                      Case 1:20-mj-00133-ML Document 1 Filed 02/12/20 Page 1 of 29

AO 442 (Rev. 11/11) Arrest Warrant



                                        UNITED STATES DISTRICT COURT
                                                               for the
                                                      Western District of Texas


                  United States of America
                                 v.                              )
                        Luis Hernandez                           )       Case No.     SA-19-CR-227-FB (14)
                          a/k/a Blue                             )
                                                                 )                     1:20-MJ-133-ML
                                                                 )
                                                                 )
                            Defendant

                                                   ARREST WARRANT
To:      Any authorized law enforcement officer

         YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
                             Luis Hernandez
(name ofperson to be arrested)
                           ---=======------------------------------
who is accused of an offense or violation based on the following document filed with the court:

O Indictment             ~ Superseding Indictment       O Information      O Superseding Information               O Complaint
O Probation Violation Petition           O Supervised Release Violation Petition       OViolation Notice           O Order of the Court

This offense is briefly described as follows:
  Ct. 1, 19, 21-22 21 :USC 841 (a)(1) & 18:USC 2; Possession of Methamphetaime with Intent to Distribute and Aiding &
  Abetting; Ct. 3 21 :USC 846; Conspiarcy to Possess with Intent to Distribute Cocaine; Ct 4: 21 USC 846; Conspiracy to to
  Possess with Intent to Distribute Methamphetamine; Ct. 5 18:USC 1956(h); Conspiracy to Launder Monetary Instruments;
  Ct. 6 18: USC 924(c) & 2; Possession of a Firearm in Furtherance of a Drug Trafficking Crime & Aiding & Abetting; Ct. 7
  21 :USC 846 Conspiracy to Possess with Intent to Distribute Cocaine Base; Ct. 16 21 :USC 841 (a)(1 ); Possession of

  r.t ?0-?1. ?1·1JS.r.R41(11)(1\~?·Pn!=:.!=:.AS::.!=:.innnff:nr.::iinAwithl~=       ::il~"<G?i
  Cocaine with Intent to Distribute; Ct. 17-18 21 :USC 841 (a)(1 ); Possession of Methamphetamine with Intent to Distribute;
                                                                                                                          ~

Date:         02/04/2020                                             ~::::::::::-C                   -
                                                                                        Issuing officer's signature

City and state:       San Antonio, Texas                                           Wayne Garcia, U.S. Deputy Clerk
                                                                                          Printed name and title


                                                              Return

           This warrant was received on (date) - - - - - - - , and the person was arrested on (date)
at (city and state)


Date:
                                                                                       Arresting officer's signature



                                                                                          Printed name and title
Case 5:19-cr-00227-FB
           Case 1:20-mj-00133-ML
                      *SEALED* Document
                                 Document97
                                          1 *SEALED*
                                             Filed 02/12/20
                                                         FiledPage
                                                               02/05/20
                                                                   2 of 29Page 1 of 24
                        RED PCTED
                                                                        FILED
                                                                          FEB - 5 2020
                         INQFUNITED STATES DISTRICT COURT
                                                                       CLERK, U.8 Ol$TRICt CLERK
                         FOR THE WESTERN DISTRICT OF TEXAS               STERN DISTRICT OF
                               SAN ANTONIO DIVISION
                                                                                        DEP
     UNITED STATES OF AMERICA,                   CRIMINAL NO. SA-19-CR-227-FB

           Plaintiff,                            SEALED              1:20-MJ-133-ML
     V.                                          FIRST SUPERSEDING INDICTMENT
     ALMA LUGO (1);                              CT 1, 19-24: 21 U.S.C. § 841(a)(1) and 18
     JOSEFINA GARZA (2);                         U.S.C. § 2; Possession of a Controlled
     JESSE ESCOBEDO (3);                         Substance with Intent to Distribute and
     RONALD CLARK a.k,a. Screw (4);             Aiding and Abetting
     BRANDON GRAVES a.k.a. B-Loc (5);            CT 2: 18 U.S.C. § 924(c); Possession of
     MICHAEL SCHMIDT. (6);                      Firearm in Furtherance of Drug
     ANNA FLOTA (7);                            Trafficking Crime
     RUSSELL BOSQUEZ (8);                       CT 3-4,7: 21 U.S.C. § 846; Conspiracy to
     ROCKY CARDENAS (9);                        Possess with the Intent to Distribute A
     RAQUEL RIVERA (10);                        Controlled Substance;
     BRIAN MARTINEZ (11);                       CT 5: 18 U.S.C. § 1956(h); Conspiracy to
     ROSIE MORENO (12);                         Launder Monetary Instruments
    REYNALDO GIL a.k.a. Fatboy (13);            CT 6: 18 U.S.C. § 924(c) and 2;
    LUIS HERNANDEZ a.k.a. Blue (14);            Possession of Firearm in Furtherance of
    JUAN EUGENE PERALES (15);                   Drug Trafficking Crime and Aiding and
    TANILO GEORGE RODRIGUEZ a.k.a.              Abetting
    George (16);                                CT: 8-9, 11-14: 21 U.S.C. § 841(a)(1);
    JOSE NEFTALI VIDAURRI-MORALES               Distribution of a Controlled Substance
    a.k.a. Lexus (17);                          Ct 10: 21 U.S.C. § 841(a)(1) and 18
    ROBERTO LOPEZ (18);                         U.S.C. § 2; Distribution of a Controlled
    ARTURO ROMERO (19);                         Substance and Aiding and Abetting
    RICHARD DANIEL GARCIA (20);                 CT 15-18: 21 U.S.C. § 841(a)(1);
    JASON GIL a.k.a. Jay (21)                   Possession of a Controlled Substance
                                                with Intent to Distribute




          Defendants.
Case 5:19-cr-00227-FB
           Case 1:20-mj-00133-ML
                      *SEALED* Document
                                 Document97
                                          1 *SEALED*
                                             Filed 02/12/20
                                                         FiledPage
                                                               02/05/20
                                                                   3 of 29Page 2 of 24



                                               COUNT ONE
                      (21 U.S.C.   §   841(a)(1) & 841(b)(1)(A)(viii) & 18 U.S.C. §2)

            That beginning on or about March 3, 2019, and continuing through and including on or

    about March 4, 2019, in the Western District of Texas, Defendants,

                                           ALMA LUGO (1);
                                         JOSEFINA GARZA (2);
                                         JESSE ESCOBEDO (3);
                                       BRIAN MARTINEZ (11); and
                                            JASON GIL (21)

    knowingly and intentionally possessed with intent to distribute a controlled substance, and aided

    and abetted the knowing and intentional possession with intent to distribute a controlled substance,

    which offense involved 500 grams or more of a mixture or substance containing a detectable

    amount of methamphetamine, a Schedule II Controlled Substance, in violation of Title 21, United

    States Code, Sections 841 (a)( 1) and 841 (b)( 1 )(A)(viii) and Title 18, United States Code, Section

    2.

           Before JASON GIL a.k.a. Jay (21) committed the offense charged in this count, JASON

    GIL a.k.a. Jay (21) was convicted of Manufacture/Delivery of a Controlled Substance, a serious

    drug felony, for which he served more than 12 months of imprisonment and for which he was

    released from serving any term of imprisonment related to that offense within 15 years of the

    commencement of the instant offense.

                                              COUNT TWO
                                        (18 U.S.C. § 924(c)(1)(A)(i))

           On or about March 4,2019, in the Western District of Texas, Defendants,

                                          ALMA LUGO (1), and
                                         JOSEFINA GARZA (2),

    knowingly possessed a firearm, to wit: a DPMS 223 Model AR-iS Assault Rifle, Smith & Wesson

    M&P .40 Caliber, Bersa Tunder .380 Caliber, Taurus PT 738 .380 Caliber, Jimenez JA .380


                                                      2
Case 5:19-cr-00227-FB
           Case 1:20-mj-00133-ML
                      *SEALED* Document
                                 Document97
                                          1 *SEALED*
                                             Filed 02/12/20
                                                         FiledPage
                                                               02/05/20
                                                                   4 of 29Page 3 of 24



    Caliber, in furtherance of a drug trafficking crime, to wit: possession with the intent to distribute

    methamphetamine and conspiracy to possess with intent to distribute methamphetamine, in

    violation of Title 18, United States Code, Section 924(c)(l )(A)(i).


                                              COUNT THREE
                                       (21 U.S.C. § 846 & 841(a)(1))

            That beginning on or about May of 2018 and continuing through and including on or

    about August 2019, in the Western District of Texas and elsewhere, Defendants,


                                  JESSE ESCOBEDO (3);
                               RONALD CLARK a.k.a. Screw (4);
                             BRANDON GRAVES a.k.a. B-Loc(5);
                                 MICHAEL SCHMIDT (6);
                                 RUSSELL BOSQUEZ (8);
                                 ROCKY CARDENAS (9);
                                 BRIAN MARTINEZ (11);
                                  ROSIE MORENO (12);
                             REYNALDO GIL a.k.a. Fatboy (13);
                             LUIS HERNANDEZ a.k.a. Blue (14);
                               JUAN EUGENE PERALES (15);
                       TANILO GEORGE RODRIGUEZ a.ka. George (16);
                     JOSE NEFTALI VIDAURRI-MORALES a.k.a. Lexus (17);
                                 ARTURO ROMERO (19);
                            RICHARD DANIEL GARCIA (20); and
                                 JASON GIL a.k.a. Jay (21)

    knowingly, intentionally, and unlawfully conspired, combined, confederated, and agreed together,

    and with each other, and with others to the Grand Jury known and unknown, to commit offenses

    against the United States, in violation of Title 21, United States Code, Section 846, that is to say,

    they conspired to possess a controlled substance, which offense involved cocaine, a Schedule II

    Controlled Substance, with intent to distribute same, contrary to Title 21, United States Code,

    Sections 841 (a)( 1) in the quantities set forth below:

    QUANTITY OF CONTROLLED SUBSTANCE INVOLVED IN THE CONSPIRACY
Case 5:19-cr-00227-FB
           Case 1:20-mj-00133-ML
                      *SEALED* Document
                                 Document97
                                          1 *SEALED*
                                             Filed 02/12/20
                                                         FiledPage
                                                               02/05/20
                                                                   5 of 29Page 4 of 24



           The quantity of cocaine involved in the conspiracy and attributable to each Defendant as a

    result of each Defendant's own conduct and as a result of the conduct of other conspirators

    reasonably foreseeable to each Defendant is as follows:

              DEFENDANT                   QUANTITY                  STATUTE
           JESSE ESCOBEDO (3)       5 kilograms or more of 21 U.S.C. § 841(b)(1)(A)(ii)
                                    a mixture or substance (II)
                                    containing a detectable
                                    amount of cocaine
      RONALD CLARK a.k.a. Screw (4) a quantity of a mixture 21 U.S.C. § 841(b)(1)(C)
                                             or substance
                                             containing a detectable
                                             amount of cocaine
      BRANDON GRAVES a.k.a. B-Loc            a quantity of a mixture   21 U.S.C.   §   841(b)(1)(C)
                      (5)                    or substance
                                             containing a detectable
                                             amount of cocaine
          MICHAEL SCHMIDT (6)                a quantity of a mixture   21 U.S.C.   §   841(b)(1)(C)
                                             or substance
                                             containing a detectable
                                             amount of cocaine
          RUSSELL BOSQUEZ (8)                a quantity of a mixture   21 U.S.C.   §   841(b)(1)(C)
                                             or substance
                                             containing a detectable
                                             amount of cocaine
          ROCKY CARDENAS (9)                 5 kilograms or more of    21 U.S.C.   §   841(b)(1)(A)(ii)
                                             a mixture or substance    (II)
                                             containing a detectable
                                             amount of cocaine
          BRIAN MARTINEZ (11)                a quantity of a mixture   21 U.S.C.   §   841(b)(1)(C)
                                             or substance
                                             containing a detectable
                                             amount of cocaine
           ROSIE MORENO (12)                 a quantity of a mixture   21 U.S.C.   §   841(b)(1)(C)
                                             or substance
                                             containing a detectable
                                             amount of cocaine
       REYNALDO GIL a.k.a. Fatboy            a quantity of a mixture   21 U.S.C.   §   841(b)(1)(C)
                      (13)                   or substance
                                             containing a detectable
                                             amount of cocaine
       LUIS HERNANDEZ a.k.a. Blue            a quantity of a mixture   21 U.S.C.   §   841(b)(1)(C)
                      (14)                   or substance
                                             containing a detectable
                                             amount of cocaine
                                                   4
Case 5:19-cr-00227-FB
           Case 1:20-mj-00133-ML
                      *SEALED* Document
                                 Document97
                                          1 *SEALED*
                                             Filed 02/12/20
                                                         FiledPage
                                                               02/05/20
                                                                   6 of 29Page 5 of 24



      JUAN EUGENE PERALES (15)               a quantity of a mixture 21 U.S.C. § 841(b)(1)(C)
                                             or substance
                                             containing a detectable
                                             amount of cocaine
     TANILO GEORGE RODRIGUEZ                 500 grams or more of a 21 U.S.C. § 841(b)(l)(B)(ii)
           a.k.a. George (16)                mixture or substance    (II)
                                             containing a detectable
                                             amount of cocaine
        JOSE NEFTALI VIDAURRI-               500 grams or more of a 21 U.S.C. § 841(b)(1)(B)(ii)
        MORALES a.k.a. Lexus (17)            mixture or substance    (II)
                                             containing a detectable
                                             amount of cocaine
          ARTURO ROMERO (19)                 a quantity of a mixture 21 U.S.C. § 841(b)(1)(C)
                                             or substance
                                             containing a detectable
                                             amount of cocaine
     RICHARD DANIEL GARCIA (20)              a quantity of a mixture 21 U.S.C. § 841(b)(1)(C)
                                             or substance
                                             containing a detectable
                                             amount of cocaine
         JASON GIL a.k.a. Jay (21)           5 kilograms or more of 21 U.S.C. § 841(b)(1)(A)(ii)
                                             a mixture or substance (II)
                                             containing a detectable
                                             amount of cocaine

           All in violation of Title 21, United States Code, Section 846.

           Before RONALD CLARK a.k.a. Screw (4) committed the offense charged in this count,

    RONALD CLARK a.k.a. Screw (4) was convicted of Possession with Intent to Distribute Cocaine

    Base, a serious drug felony, for which he served more than 12 months of imprisonment and for which

    he was released from serving any term of imprisonment related to that offense within 15 years of the

    commencement of the instant offense.

           Before REYNALDO GIL a.k.a. Fatboy (13) committed the offense charged in this count,

    REYNALDO GIL a.k.a. Fatboy (13) was convicted of Manufacture/Delivery of a Controlled

    Substance, a serious drug felony, for which he served more than 12 months of imprisonment and

    for which he was released from serving any term of imprisonment related to that offense within 15

    years of the commencement of the instant offense.
Case 5:19-cr-00227-FB
           Case 1:20-mj-00133-ML
                      *SEALED* Document
                                 Document97
                                          1 *SEALED*
                                             Filed 02/12/20
                                                         FiledPage
                                                               02/05/20
                                                                   7 of 29Page 6 of 24



           Before LUIS RANGEL HERNANDEZ a.k.a. Blue (14) committed the offense charged

    in this count, in 2009, LUIS RANGEL LIERNANDEZ a.k.a. Blue (14) was convicted of

    Manufacture/Delivery of a Controlled Substance, a serious drug felony, for which he served more

    than 12 months of imprisonment and for which he was released from serving any term of

    imprisonment related to that offense within 15 years of the commencement of the instant

    offense. Before LUIS RANGEL HERNANDEZ a.k.a. Blue (14) committed the offense charged

    in this count, in 2010, LUIS RANGEL HERNANDEZ a.k.a. Blue (14) was convicted of

    Manufacture/Delivery of a Controlled Substance, a serious drug felony, for which he served more

    than 12 months of imprisonment and for which he was released from serving any term of

    imprisonment related to that offense within 15 years of the commencement of the instant offense.

           Before JUAN EUGENE PERALES (15) committed the offense charged in this count,

    JUAN EUGENE PERALES (15) was convicted of Conspiray to Possess with Intent to Distribute

    a Controlled Substance, a serious drug felony, for which he served more than 12 months of

    imprisonment and for which he was released from serving any term of imprisonment related to

    that offense within 15 years of the commencement of the instant offense.

           Before RICHARD DANIEL GARCIA (20) committed the offense charged in this count,

    RICHARD DANIEL GARCIA (20) was convicted of Conspiray to Possess with Intent to

    Distribute a Controlled Substance, a serious drug felony, for which he served more than 12 months

    of imprisonment and for which he was released from serving any term of imprisonment related to

    that offense within 15 years of the commencement of the instant offense.

           Before JASON GIL a.k.a. Jay (21) committed the offense charged in this count, JASON

    GIL a.k.a. Jay (21) was convicted of Manufacture/Delivery of a Controlled Substance, a serious

    drug felony, for which he served more than 12 months of imprisonment and for which he was



                                                    6
Case 5:19-cr-00227-FB
           Case 1:20-mj-00133-ML
                      *SEALED* Document
                                 Document97
                                          1 *SEALED*
                                             Filed 02/12/20
                                                         FiledPage
                                                               02/05/20
                                                                   8 of 29Page 7 of 24


    released from serving any term of imprisonment related to that offense within 15 years of the

    commencement of the instant offense.



                                             COUNT FOUR
                                      (21 U.S.C. § 846 &841(a)(1))

           That beginning on or about May of 2018 and continuing through and including on or

    about August 2019, in the Western District of Texas and elsewhere, Defendants,

                                    ALMA LUGO (1);
                                 JOSEFINA GARZA (2);
                                 JESSE ESCOBEDO (3);
                            BRANDON GRAVES a.k.a. B-Loc (5);
                                MICHAEL SCHMIDT (6);
                                   ANNA FLOTA (7);
                                 RAQUEL RIVERA (10);
                                 BRIAN MARTINEZ (11);
                                  ROSIE MORENO (12);
                              JUAN EUGENE PERALES (15);
                      TANILO GEORGE RODRIGUEZ a.k.a. George (16);
                    JOSE NEFTALI VIDAURRI-MORALES a.k.a. Lexus (17);
                                 ROBERTO LOPEZ (18);
                                JASON GIL a.k.a. Jay (21)

   knowingly, intentionally, and unlawfully conspired, combined, confederated, and agreed

   together, and with each other, and with others to the Grand Jury known and unknown, to commit

   offenses against the United States, in violation of Title 21, United States Code, Section 846, that

   is to say, they conspired to possess a controlled substance, which offense involved

   methamphetamine, a Schedule II Controlled Substance, with intent to distribute same, contrary

   to Title 21, United States Code, Sections 841 (a)(1) in the quantities set forth below:

   QUANTITY OF CONTROLLED SUBSTANCE INVOLVED IN THE CONSPIRACY

          The quantity of cocaine involved in the conspiracy and attributable to each Defendant as a

   result of each Defendant's own conduct and as a result of the conduct of other conspirators

   reasonably foreseeable to each Defendant is as follows:
Case 5:19-cr-00227-FB
           Case 1:20-mj-00133-ML
                      *SEALED* Document
                                 Document97
                                          1 *SEALED*
                                             Filed 02/12/20
                                                         FiledPage
                                                               02/05/20
                                                                   9 of 29Page 8 of 24



              DEFENDANT                    QUANTITY                      STATUTE
             AL1'IA LUGO (1)          500 grams or more of a    21 U.S.C. § 841(b)(1)(A)
                                      mixture or substance      (viii)
                                      containing a detectable
                                      amount of
                                      methamphetamine and
                                      50 grams or more of
                                      methamphetamine
          JOSEFINA GARZA (2)          500 grams or more of a    21 U.S.C.   §   841(b)(1)(A)
                                      mixture or substance      (viii)
                                      containing a detectable
                                      amount of
                                      methamphetamine and
                                      50 grams or more of
                                      methamphetamine
          JESSE ESCOBEDO (3)          500 grams or more of a    21 U.S.C.   §   841(b)(1)(A)
                                      mixture or substance      (viii)
                                      containing a detectable
                                      amount of
                                      methamphetamine and
                                      50 grams or more of
                                      methamphetamine
     BRANDON GRAVES a.k.a. B-Loc      50 grams or more of       21 U.S.C.   §   841(b)(1)(A)
                    (5)               methamphetamine           (viii)

         MICHAEL SCHMIDT (6)          50 grams or more of       21 U.S.C.   §   841(b)(1)(A)
                                      methamphetamine           (viii)
            ANNA FLOTA (7)            50 grams or more of       21 U.S.C.   §   841(b)(1)(A)
                                      methamphetamine           (viii)
          RAQUEL RIVERA (10)          a quantity of a mixture   21 U.S.C.   §   841(b)(1)(C)
                                      or substance
                                      containing a detectable
                                      amount of
                                      methamphetamine
         BRIAN MARTINEZ (11)          500 grams or more of a    21 U.S.C.   §   841(b)(1)(A)
                                      mixture or substance      (viii)
                                      containing a detectable
                                      amount of
                                      methamphetamine and
                                      50 grams or more of
                                      methamphetamine
          ROSIE MORENO (12)           a quantity of a mixture   21 U.S.C.   §   841(b)(1)(C)
                                      or substance
                                      containing a detectable
                                      amount of
                                      methamphetamine
      JUAN EUGENE PERALES (15)        a quantity of a mixture   21 U.S.C.   §   841(b)(1)(C)
Case 5:19-cr-00227-FB
          Case 1:20-mj-00133-ML
                      *SEALED* Document
                                Document97
                                         1 *SEALED*
                                            Filed 02/12/20
                                                         Filed
                                                             Page
                                                               02/05/20
                                                                   10 of 29
                                                                          Page 9 of 24



                                              or substance
                                              containing a detectable
                                              amount of
                                              methamphetamine
     TANILO GEORGE RODRIGUEZ                  a quantity of a mixture    21 U.S.C.   §   841(b)(1)(C)
           a.k.a. George (16)                 or substance
                                              containing a detectable
                                              amount of
                                              methamphetamine
        JOSE NEFTALI VIDAUR1U-                50 grams or more of        21 U.S.C.   §   841(b)(1)(A)
         MORALES a.k.a. Lexus (17)            methamphetamine            (viii)

           ROBERTO LOPEZ (18);                500 grams or more of a     21 U.S.C.   §   841(b)(1)(A)
                                              mixture or substance       (viii)
                                              containing a detectable
                                              amount of
                                              methamphetamine and
                                              50 grams or more of
                                              methamphetamine
          JASON GIL a.k.a. Jay (21)           500 grams or more of a     21 U.S.C.   §   841(b)(1)(A)
                                              mixture or substance       (viii)
                                              containing a detectable
                                              amount of
                                              methamphetamine and
                                              50 grams or more of
                                              methamphetamine

            All in violation of Title 21, United States Code, Section 846.

            Before ANNA FLOTA (7) committed the offense charged in this count, ANNA FLOTA

    (7) was convicted of Manufacture/Delivery of a Controlled Substance, a serious drug felony, for

    which she served more than 12 months of imprisonment and for which she was released from

    serving any term of imprisonment related to that offense within 15 years of the commencement of

    the instant offense.

            Before JUAN EUGENE PERALES (15) committed the offense charged in this count,

    JUAN EUGENE PERALES (15) was convicted of Conspiray to Possess with Intent to Distribute

    a Controlled Substance, a serious drug felony, for which he served more than 12 months of

    imprisonment and for which he was released from serving any term of imprisonment related to
Case 5:19-cr-00227-FB
           Case 1:20-mj-00133-ML
                      *SEALED* Document
                                 Document97
                                          1 *SEALED*
                                             Filed 02/12/20
                                                         FiledPage
                                                               02/05/20
                                                                   11 of 29
                                                                         Page 10 of 24



     that offense within 15 years of the commencement of the instant offense.

            Before JASON GIL a.k.a. Jay (21) committed the offense charged in this count, JASON

     GIL a.k.a. Jay (21) was convicted of Manufacture/Delivery of a Controlled Substance, a serious

     drug felony, for which he served more than 12 months of imprisonment and for which he was

     released from serving any term of imprisonment related to that offense within 15 years of the

     commencement of the instant offense.


                                                COUNT FIVE
                             (18 U.S.C. §1956(a)(1)(A)(i) & (B)(i) & (ii) & (h))

            That on or about March 22, 2019, in the Western District of Texas, and elsewhere, the

     Defendants,

                                        JESSE ESCOBEDO (3) and
                                          ROSIE MORENO (12),

     did knowingly conspire and agree with others known and unknown to the Grand Jury, to

     knowingly conduct and attempt to conduct financial transactions affecting interstate commerce,

     knowing that the property involved in such financial transactions represented the proceeds of some

     form of unlawful activity, such property being, in fact, the proceeds of a specified unlawful

     activity, to wit: conspiracy to possess with the intent to distribute a controlled substance with the

     intent to promote the carrying on of said specified unlawful activity, in violation of Title 18, United

     States Code, Section 1956(a)(1)(A)(i).

            All in violation of Title 18, United States Code, Section 1956(a)(l) & (h).


                                                COUNT SIX
                                      (18 U.S.C. § 924(c)(1)(A)(i) & 2)

            On or about May 8, 2019, in the Western District of Texas, Defendants,

                                        JESSE ESCOBEDO (3) and
                                         ROBERTO LOPEZ (18),
                                                       10
Case 5:19-cr-00227-FB
           Case 1:20-mj-00133-ML
                      *SEALED* Document
                                 Document97
                                          1 *SEALED*
                                             Filed 02/12/20
                                                         FiledPage
                                                               02/05/20
                                                                   12 of 29
                                                                         Page 11 of 24




     in furtherance of a drug trafficking crime of possession with the intent to distribute

     methamphetamine and conspiracy to possess with intent to distribute methamphetamine, did

     knowingly possess a firearm, that is a Springfield XD .45 caliber handgun; and did aid and abet

     therein, all in violation of Title 18, United States Code, Section 924(c)(1 )(A)(i) and 2.

                                              COUNT SEVEN
                                       (21 U.S.C. § 846 & 841(a)(l))

            That beginning on or about May of 2018 and continuing through and including on or

     about October 2018, in the Western District of Texas and elsewhere, Defendants,

                                      JESSE ESCOBEDO (3);
                                  RONALD CLARK a.k.a. Screw (4); and
                                  BRANDON GRAVES a.k.a. B-Loc(5);

     knowingly, intentionally, and unlawfully conspired, combined, confederated, and agreed together,

     and with each other, and with others to the Grand Jury known and unknown, to commit offenses

     against the United States, in violation of Title 21, United States Code, Section 846, that is to say,

     they conspired to possess a controlled substance, which offense involved cocaine base, also known

     as "crack", a Schedule II Controlled Substance, with intent to distribute same, contrary to Title 21,

     United States Code, Sections 841(a)(l) in the quantities set forth below:

     QUANTITY OF CONTROLLED SUBSTANCE INVOLVED IN THE CONSPIRACY

            The quantity of cocaine base involved in the conspiracy and attributable to each Defendant

     as a result of each Defendant's own conduct and as a result of the conduct of other conspirators

     reasonably foreseeable to each Defendant is as follows:

                DEFENDANT                 QUANTITY                                 STATUTE
            JESSE ESCOBEDO (3)       28 grams or more of a                 21 U.S.C. § 841(b)(l)(B)(iii)
                                     mixture or substance
                                     containing cocaine
                                     base
       RONALD CLARK a.k.a. Screw (4) 28 grams or more of a                 21 U.S.C.   §   841(b)(1)(B)(iii)
                                                mixture or substance
                                                       11
Case 5:19-cr-00227-FB
           Case 1:20-mj-00133-ML
                      *SEALED* Document
                                 Document97
                                          1 *SEALED*
                                             Filed 02/12/20
                                                         FiledPage
                                                               02/05/20
                                                                   13 of 29
                                                                         Page 12 of 24



                                    containing cocaine
                                    base
        BRANDON GRAVES a.k.a. B-Loc 28 grams or more of a                   21 U.S.C.   §   841(b)(1)(B)(iii)
                  (5)               mixture or substance
                                    containing cocaine
                                    base


            All in violation of Title 21, United States code, Section 846.

            Before   RONALD CLARK a.k.a. Screw            (4) committed the offense charged in this count,

     RONALD CLARK a.k.a. Screw (4) was convicted of Possession with Intent to Distribute cocaine
     Base, a serious drug felony, for which he served more than 12 months of imprisonment and for which

     he was released from serving any term of imprisonment related to that offense within 15 years of the

     commencement of the instant offense.


                                             COUNT EIGHT
                                          (21 U.S.C. § 841(a)(1))

            That on or about May 30, 2018, in the Western District of Texas, Defendant,

                                  RONALD CLARK a.k.a. Screw (4),

     knowingly and intentionally distributed a controlled substance, which offense involved a mixture

     and substance containing a detectable amount of cocaine base, also known as crack, a Schedule II

     Controlled Substance, in violation of Title 21, United States Code, Section 841 (a)( 1) and

     841(b)(1)(C).

            Before   RONALD CLARK a.k.a.        Screw     (4)   committed the offense charged in this count,

     RONALD CLARK a.k.a. Screw (4) was convicted of Possession with Intent to Distribute Cocaine
     Base, a serious drug felony, for which he served more than 12 months of imprisonment and for which

    he was released from serving any term of imprisonment related to that offense within 15 years of the

     commencement of the instant offense.



                                                     12
Case 5:19-cr-00227-FB
           Case 1:20-mj-00133-ML
                      *SEALED* Document
                                 Document97
                                          1 *SEALED*
                                             Filed 02/12/20
                                                         FiledPage
                                                               02/05/20
                                                                   14 of 29
                                                                         Page 13 of 24



                                              COUNT NINE
                                          (21 U.S.C.    §   841(a)(1))

            That on or about July 2, 2018, in the Western District of Texas, Defendant,

                                  RONALD CLARK a.k.a. Screw (4),
     knowingly and intentionally distributed a controlled substance, which offense involved a mixture

     and substance containing a detectable amount of cocaine base, also known as crack, a Schedule II

     Controlled Substance, in violation of Title 21, United States Code, Section 841 (a)( 1) and

     841(b)(1)(C).

            Before   RONALD CLARK a.k.a. Screw              (4) committed the offense charged in this count,

     RONALD CLARK a.k.a. Screw (4) was convicted of Possession with Intent to Distribute Cocaine
     Base, a serious drug felony, for which he served more than 12 months of imprisonment and for which

     he was released from serving any term of imprisonment related to that offense within 15 years of the

     commencement of the instant offense.



                                              COUNT TEN
                                 (21 U.S.C. § 841(a)(l) & 18 U.S.C. § 2)

            That on or about July 13, 2018, in the Western District of Texas, Defendants,

                                RONALD CLARK a.ka. Screw (4), and
                                 BRANDON GRAVES a.k.a. B-Loc (5),

     knowingly and intentionally distributed a controlled substance, and aided and abetted the knowing

     and intentional distribution of a controlled substance, which offense involved a mixture and

     substance containing a detectable amount of cocaine base, also known as crack, a Schedule II

     Controlled Substance, in violation of Title 21, United States Code, Sections 841(a)(l),

     841(b)(1)(C) and Title 18, United States Code, Section 2.

            Before   RONALD CLARK a.k.a. Screw              (4) committed the offense charged in this count,

                                                       13
Case 5:19-cr-00227-FB
           Case 1:20-mj-00133-ML
                      *SEALED* Document
                                 Document97
                                          1 *SEALED*
                                             Filed 02/12/20
                                                         FiledPage
                                                               02/05/20
                                                                   15 of 29
                                                                         Page 14 of 24



     RONALD CLARK a.k.a. Screw (4) was convicted of Possession with Intent to Distribute Cocaine
     Base, a serious drug felony, for which he served more than 12 months of imprisonment and for which

     he -was released from serving any term of imprisonment related to that offense within 15 years of the

     commencement of the instant offense.



                                            COUNT ELEVEN
                                          (21 U.S.C. § 841(a)(1))

             That on or about July 27, 2018, in the Western District of Texas, Defendant,

                                   RONALD CLARK a.k.a. Screw (4),
     knowingly and intentionally distributed a controlled substance, which offense involved a mixture

     and substance containing a detectable amount of cocaine base, also known as crack, a Schedule II

     Controlled Substance, in violation of Title 21, United States Code, Section 841(a)(1) and

     841 (b)(l )(C).

             Before    RONALD CLARK       a.k.a.   Screw (4) committed the offense charged in this count,

     RONALD CLARK a.k.a. Screw (4) was convicted of Possession with Intent to Distribute Cocaine
     Base, a serious drug felony, for which he served more than 12 months of imprisonment and for which

     he was released from serving any term of imprisonment related to that offense within 15 years of the

     commencement of the instant offense.



                                            COUNT TWELVE
                                          (21 U.S.C. § 841(a)(1))

             That on or about August 24, 2018, in the Western District of Texas, Defendant,

                                  BRANDON GRAVES a.k.a.           B-Loc   (5),



     knowingly and intentionally distributed a controlled substance, which offense involved a mixture

     and substance containing a detectable amount of cocaine base, also known as crack, a Schedule II
                                                       14
Case 5:19-cr-00227-FB
           Case 1:20-mj-00133-ML
                      *SEALED* Document
                                 Document97
                                          1 *SEALED*
                                             Filed 02/12/20
                                                         FiledPage
                                                               02/05/20
                                                                   16 of 29
                                                                         Page 15 of 24



     Controlled Substance, in violation of Title 21, United States Code, Section 841(a)(1) and

     841(b)(l)(C).

                                         COUNT THIRTEEN
                                         (21 U.S.C. § 841(a)(l))

            That on or about October 16, 2018, in the Western District of Texas, Defendant,

                                 BRAN])ON GRAVES a.k.a. B-Loc (5),

     knowingly and intentionally distributed a controlled substance, which offense involved a mixture

     and substance containing a detectable amount of cocaine base, also known as crack, a Schedule II

    Controlled Substance, in violation of Title 21, United States Code, Section 841(a)(1) and

     841(b)(1)(C).

                                         COUNT FOURTEEN
                                         (21 U.S.C. § 841(a)(1))

            That on or about October 19, 2018, in the Western District of Texas, Defendant,

                                 BRANDON GRAVES a.k.a. B-Loc (5),

    knowingly and intentionally distributed a controlled substance, which offense involved a mixture

    and substance containing a detectable amount of cocaine base, also known as crack, a Schedule II

    Controlled Substance, in violation of Title 21, United States Code, Sections 841 (a)( 1) and

    841(b)(1)(C).



                                          COUNT FIFTEEN
                                        (21 U.S.C. § 841(a)(1))

           That on or about June 24, 2019, in the Western District of Texas, Defendant,

                                 RONALD CLARK a.k.a. Screw (4),

    knowingly and intentionally possessed with intent to distribute a controlled substance,, which

    offense involved a quantity of a mixture or substance containing a detectable amount of cocaine,


                                                   15
Case 5:19-cr-00227-FB
           Case 1:20-mj-00133-ML
                      *SEALED* Document
                                 Document97
                                          1 *SEALED*
                                             Filed 02/12/20
                                                         FiledPage
                                                               02/05/20
                                                                   17 of 29
                                                                         Page 16 of 24



     a Schedule II Controlled Substance, in violation of Title 21, United States Code, Sections 841 (a)( 1)

     and 841(b)(l)(C).

            Before RONALD CLARK a.k.a. Screw (4) committed the offense charged in this count,

     RONALD CLARK a.k.a. Screw (4) was convicted of Possession with Intent to Distribute Cocaine

     Base, a serious drug felony, for which he served more than 12 months of imprisonment and for which

     he was released from serving any term of imprisonment related to that offense within 15 years of the

     commencement of the instant offense.

                                             COUNT SIXTEEN
                                           (21 U.S.C. § 841(a)(1))

            That on or about June 24, 2019, in the Western District of Texas, Defendant,

                                         JESSE ESCOBEDO (3),

    knowingly and intentionally possessed with intent to distribute a controlled substance, which

    offense involved a quantity of a mixture or substance containing a detectable amount of cocaine,

    a Schedule II Controlled Substance, in violation of Title 21, United States Code, Sections

    841(a)(1). and 841(b)(1)(C).

                                          COUNT SEVENTEEN
                                          (21 U.S.C. §841(a)(1))

            That on or about February 4, 2019, in the Western District of Texas, Defendant,

                                         JESSE ESCOBEDO (3),

    knowingly and intentionally possessed with intent to distribute a controlled substance, which

    offense involved 50 grams or more of methamphetamine, a Schedule II Controlled Substance, in

    violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(B)(viii).

                                           COUNT EIGHTEEN
                                          (21 U.S.C. §84l(a)(l))

           That on or about March 5, 2019, in the Western District of Texas, Defendant,


                                                      16
Case 5:19-cr-00227-FB
           Case 1:20-mj-00133-ML
                      *SEALED* Document
                                 Document97
                                          1 *SEALED*
                                             Filed 02/12/20
                                                         FiledPage
                                                               02/05/20
                                                                   18 of 29
                                                                         Page 17 of 24



                                         JESSE ESCOBEDO (3),

     knowingly and intentionally possessed with intent to distribute a controlled substance, which

     offense involved 50 grams or more of methamphetamine, a Schedule II Controlled Substance, in

     violation of Title 21, United States Code, Sections 841(a)(l) and 841(b)(l)(B)(viii).

                                           COUNT NINETEEN
                                 (21 U.S.C. §841(a)(l) and 18 U.S.C.    §   2)

            That on or about January 22, 2019, in the Western District of Texas, Defendant,

                                       JESSE ESCOBEDO (3), and
                                        MICHAEL SCIIIMIDT (6),

     knowingly and intentionally possessed with intent to distribute a controlled substance, and aided

     and abetting the knowing and intentional possession with intent to distribute a controlled

     substance, which offense involved 50 grams or more of methamphetamine, a Schedule II

    Controlled Substance, in violation of Title 21, United States Code, Sections 841(a)(l),

     841(b)(l)(B)(viii) and Title 18, United States Code, Section 2.

                                           COUNT TWENTY
                                 (21 U.S.C. § 841(a)(1) & 18 U.S.C. § 2)

            That on or about January 22, 2019, in the Western District of Texas, Defendants,

                                      JESSE ESCOBEDO (3), and
                                       MICHAEL SCHMIDT (6),

    knowingly and intentionally distributed a controlled substance, and aided and abetted the knowing

    and intentional distribution of a controlled substance, which offense involved a mixture and

    substance containing a detectable amount of cocaine, a Schedule II Controlled Substance, in

    violation of Title 21, United States Code, Sections 84l(a)(1), 841(b)(1)(C) and Title 18, United

    States Code, Section 2.

                                        COUNT TWENTY-ONE
                                 (21 U.S.C. § 841(a)(1) & 18 U.S.C. §2)


                                                    17
Case 5:19-cr-00227-FB
           Case 1:20-mj-00133-ML
                      *SEALED* Document
                                 Document97
                                          1 *SEALED*
                                             Filed 02/12/20
                                                         FiledPage
                                                               02/05/20
                                                                   19 of 29
                                                                         Page 18 of 24



             That beginning on or about March 24,2019, and continuing through and including on or

     about April   1,   2019, in the Western District of Texas, Defendants,

                                       JESSE ESCOBEDO (3);
                                  BRANDON GRAVES a.k.a. B-Loc (5);
                                         ANNA FLOTA (7);
                        JOSE NEFTALI VIDAURRI-MORALE5 a.k.a. Lexus (17); and
                                          JASON GIL (21)

     knowingly and intentionally possessed with intent to distribute a controlled substance, and aided

     and abetted the knowing and intentional possession with intent to distribute a controlled substance,

     which offense involved 500 grams or more of a mixture or substance containing a detectable

     amount of methamphetamine, a Schedule II Controlled Substance, in violation of Title 21, United

     States Code, Sections 841(a)(1), 841(b)(1)(A)(viii) and Title 18, United States Code, Section 2.

            Before ANNA FLOTA (7) committed the offense charged in this count, ANNA FLOTA

     (7) was convicted of Manufacture/Delivery of a Controlled Substance, a serious drug felony, for

    which she served more than 12 months of imprisonment and for which she was released from

    serving any term of imprisonment related to that offense within 15 years of the commencement of

    the instant offense.

            Before JASON GIL a.k.a. Jay (21) committed the offense charged in this count, JASON

    GIL a.k.a. Jay (21) was convicted of Manufacture/Delivery of a Controlled Substance, a serious

    drug felony, for which he served more than 12 months of imprisonment and for which he was

    released from serving any term of imprisonment related to that offense within 15 years of the

    commencement of the instant offense.


                                           COUNT TWENTY-TWO
                                     (21 U.S.C. § 841(a)(1) & 18 U.S.C. §2)

            That beginning on or about May 4, 2019, and continuing through and including on or

    about May 8, 2019, in the Western District of Texas, Defendants,
                                                        18
Case 5:19-cr-00227-FB
           Case 1:20-mj-00133-ML
                      *SEALED* Document
                                 Document97
                                          1 *SEALED*
                                             Filed 02/12/20
                                                         FiledPage
                                                               02/05/20
                                                                   20 of 29
                                                                         Page 19 of 24



                                        JESSE ESCOBEDO (3);
                                      ROBERTO LOPEZ (18); and
                                           JASON GIL (21)

     knowingly and intentionally possessed with intent to distribute a controlled substance, and aided

     and abetted the knowing and intentional possession with intent to distribute a controlled substance,

     which offense involved 500 grams or more of a mixture or substance containing a detectable

     amount of methamphetamine, a Schedule II Controlled Substance, in violation of Title 21, United

     States Code, Sections 841(a)(1), 841(b)(l)(A)(viii) and Title 18, United States Code, Section 2.

            Before JASON GIL a.k.a. Jay (21) committed the offense charged in this count, JASON

     GIL a.k.a. Jay (21) was convicted of Manufacture/Delivery of a Controlled Substance, a serious

     drug felony, for which he served more than 12 months of imprisonment and for which he was

    released from serving any term of imprisonment related to that offense within 15 years of the

    commencement of the instant offense.


                                      COUNT TWENTY-THREE
                                 (21 U.S.C. § 841(a)(1) & 18 U.S.C. § 2)

            That on or about August 6, 2019, in the Western District of Texas, Defendants,

                                     JESSE ESCOBEDO (3);
                                   RUSSELL BOSQUEZ (8); and
                                 REYNALDO GIL a.k.a. Fatboy (13);

    knowingly and intentionally distributed a controlled substance, and aided and abetted the knowing

    and intentional distribution of a controlled substance, which offense involved a mixture and

    substance containing a detectable amount of cocaine, a Schedule II Controlled Substance, in

    violation of Title 21, United States Code, Section 841(a)(1) and 841(b)(1)(C).

           Before REYNALDO GIL a.k.a. Fatboy          (13)   committed the offense charged in this count,

    REYNALDO GIL a.k.a. Fatboy          (13)   was convicted of Manufacture/Delivery of a Controlled

    Substance, a serious drug felony, for which he served more than 12 months of imprisonment and

                                                     19
Case 5:19-cr-00227-FB
           Case 1:20-mj-00133-ML
                      *SEALED* Document
                                 Document97
                                          1 *SEALED*
                                             Filed 02/12/20
                                                         FiledPage
                                                               02/05/20
                                                                   21 of 29
                                                                         Page 20 of 24



     for which he was released from serving any term of imprisonment related to that offense within 15

     years of the commencement of the instant offense.

                                       COUNT TWENTY-FOUR
                                  (21 U.S.C. § 841(a)(1) & 18 U.S.C. § 2)

            That on or about August 8, 2019, in the Western District of Texas, Defendants,

                                      ROCKY CARDENAS (9)
                                      ARTURO ROMERO (19)
                                   RICHARD DANIEL GARCIA (20)
                              LUIS RANGEL HERNANDEZ a.k.a. Blue (14)

     knowingly and intentionally distributed a controlled substance, and aided and abetted the knowing

    and intentional distribution of a controlled substance, which offense involved a mixture and

     substance containing a detectable amount of cocaine, a Schedule II Controlled Substance, in

    violation of Title 21, United States Code, Section 841(a)(1), 841(b)(1)(C), and Title 18, United

    States Code, Section 2.

            Before LUIS RANGEL HERNANDEZ a.k.a. Blue (14) committed the offense charged

    in this count, in 2009, LUIS RANGEL HERNANDEZ a.k.a. Blue (14) was convicted of

    Manufacture/Delivery of a Controlled Substance, a serious drug felony, for which he served more

    than 12 months of imprisonment and for which he was released from serving any term of

    imprisonment related to that offense within 15 years of the commencement of the instant

    offense. Before LUIS RANGEL HERNANDEZ a.k.a. Blue (14) committed the offense charged

    in this count, in 2010, LUIS RANGEL HERNANDEZ a.k.a. Blue (14) was convicted of

    Manufacture/Delivery of a Controlled Substance, a serious drug felony, for which he served more

    than 12 months of imprisonment and for which he was released from serving any term of

    imprisonment related to that offense within 15 years of the commencement of the instant offense.

           Before RICHARD DANIEL GARCIA (20) committed the offense charged in this count,

    RICHARD DANIEL GARCIA (20) was convicted of Conspiray to Possess with Intent to
                                                   20
Case 5:19-cr-00227-FB
           Case 1:20-mj-00133-ML
                      *SEALED* Document
                                 Document97
                                          1 *SEALED*
                                             Filed 02/12/20
                                                         FiledPage
                                                               02/05/20
                                                                   22 of 29
                                                                         Page 21 of 24



     Distribute a Controlled Substance, a serious drug felony, for which he served more than 12 months

     of imprisonment and for which he was released from serving any term of imprisonment related to

     that offense within 15 years of the commencement of the instant offense.




                  NOTICE OF GOVERNMENT'S DEMAND FOR FORFEITURE
                               [See Fed. R. Crim. P. 32.2]

                                                     I.


                                Drug Violations and Forfeiture Statutes
                                     [Title 21 U.S.C. § 841 & 846,
                  subject to forfeiture pursuant to Title 21 U.S.C.   § 853(a)(1) & (2)]

            As a result of the foregoing violations set forth in Counts One, Three, Four, and Seven to

    Twenty-Four, the United States of America gives notice to the Defendants of its intent to seek the

    forfeiture of property, including the items described below, upon conviction and as part of

    sentencing, pursuant to Fed. R. Crim P. 32.2 and Title 21 U.S.C. § 853(a)(1) & (2), which state:

            Title 21 U.S.C. § 853. Criminal forfeitures
                    (a) Property subject to criminal forfeitures.
                   Any person convicted of a violation ofthis subchapter or subchapter II of this
                   chapter punishable by imprisonment for more than one year shall forfeit to the
                   United States, irrespective of any provision of State law.--
                          (1) any property constituting, or derived from, any proceeds the person
                          obtained, directly or indirectly, as the result of such violation;
                          (2) any of the person's property used, or intended to be used, in any
                          manner or part, to commit, or to facilitate the commission of, such violation.

                                                   II.
                             Firearms Violations and Forfeiture Statutes
     [Title 18 U.S.C. 924(c), subject to forfeiture pursuant to Title 18 U.S.C. § 924(d)(1), made
                    applicable to criminal forfeiture by Title 28 U.S.C. § 2461(c)]

           As a result of the foregoing violations set forth in Counts Two and Six, the United States

    of America gives notice to the Defendants of its intent seek the forfeiture of property, including

    the items described below, upon conviction and as part of sentencing, pursuant to Fed. R. Crim P.



                                                   21
Case 5:19-cr-00227-FB
           Case 1:20-mj-00133-ML
                      *SEALED* Document
                                 Document97
                                          1 *SEALED*
                                             Filed 02/12/20
                                                         FiledPage
                                                               02/05/20
                                                                   23 of 29
                                                                         Page 22 of 24



     32.2 and Title 18 U.S.C.       §   924(d)(1) (made applicable to criminal forfeiture by Title 28 U.S.C.

     §   2461(c)), which states:

               Title 18 U.S.C. § 924. Penalties
                      (d)(1) Any firearm or ammunition involved in or used in. . . knowing violation of
                      section 924. . . shall be subject to seizure and forfeiture. . . under the provisions of
                       this   chapter....

                                                         III.
                            Money Laundering Violations and Forfeiture Statutes
              [Title 18 U.S.C. 1956, subject to forfeiture pursuant to Title 18 U.S.C. § 982(a)(1)

               As a result of the foregoing violations set forth in Count Five, the United States of America

     gives notice to the Defendants of its intent to seek the forfeiture of property, including the items

     described below, upon conviction and as part of sentencing, pursuant to Fed. R. Crim P. 32.2 and

     Title 18 U.S.C.   §   982(a)(1), which states:

               Title 18 U.S.C. § 982. Criminal forfeiture
                      (a)(1) The court, in imposing sentence on a person convicted of an offense in
                      violation of section 1956, 1957, or 1960 of this title, shall order that the person
                      forfeit to the United States any property, real or personal, involved in such offense,
                      or any property traceable to such property.

    This Notice of Demand for Forfeiture includes but is not limited to the following property:

                                                   IV.
                                            PERSONAL PROPERTY

         1. DPMS 223 Model AR-15 Assault Rifle
         2. Smith & Wesson M&P .40 Caliber handgun
         3. Bersa Tunder .380 Caliber handgun
         4.   Taurus PT 738 .380 Caliber handgun
         5. Jinienez JA .380 Caliber handgun
         6. Springfield XI) .45 caliber handgun; and
         7,    Any and all ammunition and firearm accessories.

                                                         V.
                                               REAL PROPERTY


                                                         22
Case 5:19-cr-00227-FB
           Case 1:20-mj-00133-ML
                      *SEALED* Document
                                 Document97
                                          1 *SEALED*
                                             Filed 02/12/20
                                                         FiledPage
                                                               02/05/20
                                                                   24 of 29
                                                                         Page 23 of 24



         Real Property located and situated at 765 Geronimo Dr., Seguin, Guadalupe County,
         Texas, 78155, with all buildings, appurtenances, and improvements thereon and any and
         all surface and sub-surface rights, title, and interests, if any, and being more fully described
         as follows:

         10 SUR: M CHERINO 1.9400AC MH=PFS0780151/152.



                                                  VI.
                                           MONEY JUDGMENT

         Money Judgment: A sum of money that each defendant is solely liable for which is equal
         to: the proceeds he/she obtained directly or indirectly from; any facilitating property he/she
         used or intended to use in; and/or any property he/she involved in the violations set forth
         above.

                                                VII.
                                        SUBSTITUTE PROPERTY

            If any of the proceeds from the violations above, any of the facilitating property used or
     intended to be used in the violations above, and any of the property involved in the violations

     above, including the items specifically described above as being subject to forfeiture, as a result

     of any act or omission of the Defendants:

        a. cannot be located upon the exercise of due diligence;
        b. has been transferred or sold to, or deposited with, a thirci,party;
        c. has been placed beyond the jurisdiction of the court;
        d. has been substantially diminished in value; or
        e. has been commingled with other property which cannot be divided without difficulty;

    it is the intent of the United States of America to seek the forfeiture of any other property owned

    by the Defendants, up to the value of his/her individual money judgment, as substitute property,




                                                     23
Case 5:19-cr-00227-FB
           Case 1:20-mj-00133-ML
                      *SEALED* Document
                                 Document97
                                          1 *SEALED*
                                             Filed 02/12/20
                                                         FiledPage
                                                               02/05/20
                                                                   25 of 29
                                                                         Page 24 of 24



      pursuant to Title 21 U.S.C. 853(p) and Fed. R. Crim. P. 32.2(e)(1).


                                                          A TRUE BILL


                                                            ._




     JOHN F. BASH
     UNITED ST.




                                                   24
CaseCase
    5:19-cr-00227-FB
         1:20-mj-00133-ML
                     *SEALED*
                          Document
                              Document
                                   1 Filed
                                        17602/12/20
                                             Filed 02/05/20
                                                      Page 26Page
                                                              of 291 of 4

                                                                                      FILED
                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF TEXAS                               FEB    -5    2020
                                   SAN ANTONIO DIVISION                          CLERK, US. DISTRIGF C1iEK/'
                                                                                WESTERN DISTRICT OF
UNITED STATES OF AMERICA,                                                        BY
                                                     §
                                                                                                       DEP
                                                     §
                                                     §
v.                                                   §       Cause No.: 5:1 9-CR-227-FB
                                                     §
                                                     §                  1:20-MJ-133-ML
LUIS HERNANDEZ a.k.a. Blue (14)                      §
                                                     §




        GOVERNMENT'S MOTION FOR DETENTION HEARING, FOR DETENTION,
                         AND FOR CONTINUANCE

TO THE UNITED STATES MAGISTRATE JUDGE:

        The Government, by and through the United States Attorney for the Western District of Texas

and the undersigned Assistant United States Attorney, and pursuant to 18 U.S.C. § 3141, et. seq, moves

for pretrial detention of Defendant; for a detention hearing regarding the above-named Defendant; and

for a continuance of said hearing. In support of these motions, the Government shows as follows:

I.     MOTION FOR DETENTION HEARING

       The Government requests that a hearing be set regarding detention pursuant to 18 U.S.C.               §

3142(f), as this matter involves one of more of the following:

       an offense with a maximum sentence of life imprisonment or death

       a qualif'ing controlled substance offense with a maximum sentence of 10 years or more

       a felony offense that involves the possession or use of a firearm (including but not limited to
       felon in possession of a firearm), destructive device, or any other dangerous weapon

       a felony offense that is a crime of violence as defined under 18 U.S.C.   §    3156(a)(4) to include
       a felony offense under 18 U.S.C. chapter 77, 109a, 110 or 117

       a felony offense that involves a minor victim

       an offense that involves failure to register as a sex offender under 18 U.S.C.     §   2250

       a serious risk that the Defendant will flee

       a serious risk that the Defendant will obstruct or attempt to obstruct justice
CaseCase
    5:19-cr-00227-FB
         1:20-mj-00133-ML
                     *SEALED*
                          Document
                              Document
                                   1 Filed
                                        17602/12/20
                                             Filed 02/05/20
                                                      Page 27Page
                                                              of 292 of 4




II.       MOTION FOR DETENTION

          Groundsfor detention. The Government further requests that Defendant be detained pending

trial in this case pursuant to 18 U.S.C.       §§   3141(a) and 3142(e), because no condition or combination

of conditions will reasonably assure:

          Defendant's appearance as required

IZIthe safety of any other person or the community

III.      MOTION FOR CONTINUANCE

          Three-day continuance. Pursuant to 18 U.S.C.          §   3142(f), the Government moves for a three-

day continuance of the detention hearing in the matter.



IV.      NOTICE OF REBUTTABLE PRESUMPTION IN FAVOR OF DETENTION

         Presumption   of   detention.       In addition, the Government gives notice that 18 U.S.C.        §

3   142(e)(3) establishes a rebuttable presumption that no condition or combination of conditions will

reasonably assure the appearance of the person as required and the safety of the community, because

there is probable cause to believe that Defendant committed:

         a qualifying controlled substance offense with a maximum sentence of 10 years or more

         an offense under 18 U.S.C.      §   924(c)

         an offense under 18 U.S.C. chapter 77 for which a maximum term of imprisonment of 20
         years or more is prescribed

         a qualifying offense involving a minor victim
CaseCase
    5:19-cr-00227-FB
         1:20-mj-00133-ML
                     *SEALED*
                          Document
                              Document
                                   1 Filed
                                        17602/12/20
                                             Filed 02/05/20
                                                      Page 28Page
                                                              of 293 of 4




V.     NOTICE OF APPLICABILITY OF TEMPORARY DETENTION OF UP TO 10 DAYS

       Temporary detention. The Government gives notice, pursuant to 18 U.S.C.         § 3 142(d),   that

Defendant is subject to temporary detention of up to ten days, as Defendant may flee or pose a danger

to any other person or the community, and Defendant was:

       at the time the offense was committed, on release pending trial for a felony offense

       at the time the offense was committed, on release pending imposition or execution of
       sentence, appeal of sentence or conviction, or completion of sentence for an offense

       at the time the offense was committed, on probation or parole for an offense

       and is not, a United States citizen or not admitted lawfully for permanent residence



                                              Respectfully submitted,

                                              JOHN F. BASH
                                              United States Attorney

                                                     IS!
                                      BY:
                                              Daphne D. Newaz
                                              Assistant United States Attorney
                                              Bar No. 24056036
                                              601 NW Loop 410, Suite 600
                                              San Antonio, Texas 78216-5512
                                              Phone: (210) 384-7100
CaseCase
    5:19-cr-00227-FB
         1:20-mj-00133-ML
                     *SEALED*
                          Document
                              Document
                                   1 Filed
                                        17602/12/20
                                             Filed 02/05/20
                                                      Page 29Page
                                                              of 294 of 4




                          UNITED STATES MAGISTRATE COURT

                             WESTERN DISTRICT OF TEXAS

                                   SAN ANTONIO DIVISION


UNITED STATES OF AMERICA,

       Plaintiff,                                        Cause No.: 5: 19-CR-227-FB

V.                                                                 1:20-MJ-133-ML

LUIS HERNANDEZ a.k.a. Blue (14)

       Defendant.



                                           I) 1 0   JI



       On this date the Court considered the Government's Motion to Detain Defendant, and the

Court having reviewed said motion enters the following Orders:

       IT IS     HEREBY ORDERED that the Defendant be temporarily detained pending a

hearing on the Government's Motion and until further Order of the Court, pursuant to 18 USC

3142(f).

       IT   IS      FURTHER ORDERED that Defendant's bond hearing                 is   set   for

                              at          a.m. I p.m.



       SIGNED AND ENTERED on:



                                           RICHARD B. FARRER
                                           UNITED STATES MAGISTRATE JUDGE
